This is an appeal by an employer from an award and decision of the State Industrial Board denying appellant a review of a decision of the State Industrial Board. The policy of insurance issued to the Berger Construction Co. did not cover the classification of work in which the claimant was engaged at the time he was injured, while working for the subcontractor Samuel Greenberg. Decision and award of the [State] Industrial Board *803against the contractor individually and not against the insurance carrier affirmed, without costs. Present — Hill, P. J., Crapser, Bliss, Sehenck and Foster, JJ.